472 N.W.2d 337 (1991)
Alice BOBEY, et al., Appellants,
v.
CITY OF MINNEAPOLIS, et al., Defendants,
M.A. Mortenson, Respondent.
No. C1-90-2194.
Supreme Court of Minnesota.
August 2, 1991.
Daniel W. Schermer, Lawrence R. Altman, Schermer, Altman & Izek, Minneapolis, for appellants.
*338 James Duffy O'Connor, Bruce Jones, Faegre & Benson, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
GARDEBRING, Justice.
We granted the petition for further review of plaintiff Alice Bobey, her attorney individually and the law firm for the limited purpose of examining that portion of an unpublished decision of the court of appeals affirming sanctions imposed on counsel pursuant to Minn.R.Civ.P. 11 and Minn. Stat. § 549.21 (1988). We reverse and remand.
In Uselman v. Uselman, 464 N.W.2d 130 (Minn.1990), we announced the procedural framework in which the question of the propriety of the imposition of sanctions should, in the first instance, be addressed by the trial court and then, if an appeal is taken, be examined by a reviewing court. On the record before us, we are unable to determine whether the trial court conducted the inquiry contemplated by Uselman. Accordingly, we reverse the decision of the court of appeals affirming the imposition of sanctions and remand the matter to the trial court for its reconsideration in light of the Uselman decision.
Reversed and remanded.